DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claims 1 and 3-52 are pending. The specification is objected to. Claims 1, 41, and 47-50 are objected to. Claims 47-48 are rejected under 35 U.S.C. 112(a). Claims 1, and 3-52 are rejected under 35 U.S.C. 112(b). Claims 1, 3-7, 9-11, 13-17, 21-22, 31-32, 36-37, 39, 41-43, 45, and 49-52 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fernandes et al. (US 2013/0218890 A1). Claims 8, 18-19, 23, 34-35, 38, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Fernandes in view of Bell et al (US 2014/0043438 A1). Claims 12, 20, 24, 33, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Fernandes in view of Reghetti et al. (US 8,732,599 B2). Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Fernandes in view of Chichkov (US 2018/0357062 A1). Claims 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Fernandes in view of Ristock et al. (US 2016/0036972 A1). Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Fernandes in view of Foell et al. (US 7,139,720 B1). Claims 40, 46, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Fernandes in view of Reghetti, further in view of Farrell (US 2018/0174083 A1). 

Response to Amendment
	The objections to the drawings are withdrawn. The objection to [0160] of the specification is withdrawn, but all other objections are maintained. It appears the amended specification was not filed. The previous claim objection is withdrawn, but further objections are put forth. The newly filed claims 47 and 48 are rejected under 35 USC 112(a) for containing new matter. The rejection of claims 1-3, 10-12, and 30 under 35 U.S.C. 112(b) is withdraw in view of their amendment/cancelation, but new grounds of rejection are brought for claims 1 and 3-52 under 35 U.S.C. 112(b). In view of the amendment, the grounds of rejection under 35 USC 102/103 are updated.

Response to Arguments
Applicant's arguments filed 11 October 2022 have been fully considered but they are not persuasive. 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

Information Disclosure Statement
	As noted in the remarks filed 11 October 2022, the references cited in [0112], [0122], and [0161] were properly cited in the IDS filed 19 January, 2022.  The references were considered prior to the non-final action filed 11 April 2022. The references cited in paragraphs [0116] and [0148] of the instant application filed 12/23/2019 have not been considered.

Specification
The disclosure is objected to because of the following informalities:
In [0075] line 1, “600of” should be “600 of”.
In [0108] line 5, “software s” should be “software”.
In [0145] line 3, “form scanned images” should be “from scanned images”.
In [0156] line 8, “thenusing” should be “then using”.

Appropriate correction is required.

Claim Objections
Claims 1, 41, and 47-50 are objected to because of the following informalities:  
In claim 1 pg. 4 line 3, “and” should be moved to pg. 4 line 8 or 9, before “transmitting”.
In claim 1 pg. 4 line “mathematical surfaces” should be “parametric equations” to be consistent with the amendment in claim 1 pg. 3 line 20. Claims 41, 47, and 49 are objected to for substantially the same reason.
In claims 48 and 50, the antecedent basis is incorrect, but the meaning is clear. “the community of users” should be “a community of users” because there is no previously recited community of users in the parent claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 47-48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 47 contains several instances of matter not previously disclosed in the specification or originally filed claims:
selecting and displaying one or more of manufacturer, material styles, and colors for all or portions of the 3D structure models;
retrieving one or more of waste factors, labor costs, desired materials, material pricing, and overhead based on geometric properties of the 3D structure model; 
generating cost and/or pricing for each alternative; 
transmitting related summaries for determining replacement costs, ordering materials, and/or customer pricing proposals for alternate versions of the 3D structure models.
Claim 48 inherits the new matter of claim 47.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claims 1, 41, 47, and 49 recite the limitation "active measurements".  
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “active measurements” in claims 1, 41, 47, and 49 is used by the claim to mean “measurements,” while the accepted meaning is “sending probe packets and the result of the journey of this packets through the network is monitored to estimate network characteristics.” (IGI Global). The term is indefinite because the specification does not clearly redefine the term. For the sake of examination, active measurements is interpreted to be measurements.
	Dependent claims 3-40, 42-46, 48, and 50-52 inherit the indefiniteness of the independent claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-7, 9-11, 13-17, 21-22, 31-32, 36-37, 39, 41-43, 45, and 49-52 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fernandes et al. (US 2013/0218890 A1).
Throughout the claims, the phrases “or”, “and/or”, “at least one of”, “one or more of”, and “<verb #1>/<verb #2>” were used. Under the broadest reasonable interpretation only one of the listed alternatives must be taught.
Regarding claim 1, Fernandes teaches a method for change management ([0002] "The disclosed subject matter of the present invention relates to a method and system for combining an organization's asset related data with multi-dimensional spatial information." [0080] "As an organization collects data on assets over time, it can make use of the timescale functionality to track historical trends in order to better configure the notification system (i.e., an equipment failure at plant A will raise the load at plant B to critical levels within 2 days, unless plant C is brought online)."), creation ([0062] "Such interactions may be the right to create, read, update and delete data."), attributing ([0076] "Likewise, analytics of clients' usage and loyalty may be fed from the users to the database engine 264 and/or databases 270-278. The system 2 may track all transactions that are executed against the database history and metadata tables." Tracking transactions is attributing the actions to a user.), editing ([0062] "Such interactions may be the right to create, read, update and delete data." Updating is editing.), and delivery of geographically defined 3D structure models ([0072] " A laptop or other network accessible computing device 200 is used to access, from any suitable global location, the application interface 202, which includes interfaces for a business process component 204, a data visualization component 206 and a reporting component 208. These application interfaces may provide the user with access to a document library 220 and a 3D visualization component 222, both of which have access to documents and models stored in a model repository 224." The model repository is delivering the 3D models to the 3D visualization component which is delivering the models to the user.) or information derived from or associated with the 3D structure models ([0084] "There may be a button 387 for entering or viewing details of an inspection."), the method comprising: 
receiving initial or updated spatially accurate geometric information from which a 3D structure model can be created ([0089] "FIG. 11 is a flowchart of a process for uploading building models to the system 2. An embodiment of system 2 supports the uploading, in step 420, of building models from any 3D modeling software that can save to the 0.3DS file format." The system 2 is receiving the geometric information.) or edited with automated or interactive drawing tools ([0094] “Assets may be updated via a mobile process.” “The user can select the object as it appears in the mobile 3D component 98, access information about the asset stored in the database 28, and even edit or update this information without directly accessing the management system.” [0101] “FIG. 14 is a menu bar showing the draw option 468 of the tool bar 462 expanded.”) wherein the geometric information relates to a physical structure ([Abstract] “Physical assets may be represented as 3D models which may be selected, or of which parts may be selected, in order to provide further information.”), and wherein the geometric information received includes at least one of a geographic location ([0049] "The location determining program may determine location itself or with the help of external devices."), manual measurements ([0065] Building width is a manual measurements.), active measurements ([0065] Floor height, building height, and building width are measurements. See 112(b) rejection.), photographic images ([0095] "Textures for the building models can be uploaded, too. A texture map can be uploaded as a JPG or PNG format file, for example, and may even by a photograph or photographs. If a texture map is not uploaded, a default texture will be applied, such as a concrete texture. "), digital surface models (([0091] "In step 426 it is determined whether a terrain model is uploaded in conjunction with the building model." A terrain model is a digital surface model.)), existing 3D structure models (([0089] "FIG. 11 is a flowchart of a process for uploading building models to the system 2. An embodiment of system 2 supports the uploading, in step 420, of building models from any 3D modeling software that can save to the 0.3DS file format." The system 2 is receiving the geometric information.)), detailed drawings of an existing structure, or detailed drawings of a proposed structure ([0007] “At the next board meeting, the planning department is able to present all of the submitted models in a single session, and review the new building designs next to the existing university structures.” The new building designs are detailed drawings of a planned structure, and the existing university structure models are detailed drawings of an existing structure.); 
receiving one or more attributes related to the 3D structure model ([0065] " If a building is defined as an asset, it may have the following attributes, for example: project, construction year, material, use, underground parking, designer name, building revision date, green status, heritage, floor height, building width, building length, gross area, and floors." These are attributes related to the structure. [0084] "There may be a button 387 for entering or viewing details of an inspection." Attributes may be received by entering them.); 
creating or editing (([0094] “Assets may be updated via a mobile process.”) the 3D structure model based upon the geometric information, attribute data, and parametric equations that define the 3D structure model (Uploading a 3D model [0089] and entering attribute information [0084] is creating a 3D structure model based on the geometric information, the attribute data, and parametric equations that define the structure.); 
determining at least one derived attribute of the 3D structure model based upon properties of the 3D structure model ([0091] "In step 426 it is determined whether a terrain model is uploaded in conjunction with the building model." Whether or not a terrain model is included is an attribute of the 3D model as a whole.); 
associating the 3D structure model with authorized ([0051] “A user would only be allowed to access those assets for which he has been authorized.“ and [0059], Only authorized users can access the data, so any entry they make are authorized by nature of them having access to make said entry. The unique ID creates an association between the building record and its corresponding 3D model. ) metadata keys that are registered to a unique identifier (Fig. 19 and [0106]-[0107], The status and other fields 602 in Fig. 19 are metadata keys that are associated with a unique id.); 
storing the 3D structure model ([0045] “Also connected to the network 14 is a database 26, in which is stored GIS data 27 and asset data 28.”); 
maintaining multiple versions of the 3D structure model and attribute data of the 3D structure model through time ([0080] "Below the navigation block there may be a history slider 338, which can change the view according to date, which may also be displayed alongside the slider. Alternately, dates may be entered explicitly, selected or stepped through, etc. As an organization collects data on assets over time, it can make use of the timescale functionality to track historical trends in order to better configure the notification system (i.e., an equipment failure at plant A will raise the load at plant B to critical levels within 2 days, unless plant C is brought online). Where most traditional GIS systems are reactive in nature, the present system provides users with a decision support system to optimize their future plans."), 
retrieving one or more versions of the 3D structural model and associated attribute data ([0078] “A search box 305 may be included in the display, for searching for buildings, rooms, space type, or any other item or feature related to the landscape.”, [0103], and Fig. 16, The search term is metadata associated with the 3D structural model; otherwise, the models would not be returned by the search.) using metadata keys registered to the unique identifier associated with the 3D structural models ((Fig. 19 and [0106]-[0107], The status and other fields 602 in Fig. 19 are metadata keys that are associated with a unique id.)) to provide access to geometric information, associated attribute data, and mathematical surfaces that define the 3D structure model ([0103] “Each result in the list 541 may, when selected, or when an associated details button 549 is selected, cause the display of a details window 550, containing information in the record about the selected building asset 542.” Uploading a 3D model [0089] and entering attribute information [0084] is creating a 3D structure model based on the geometric information, the attribute data, and parametric equations that define the structure.); and
transmitting or displaying ([0047] “Data may be displayed on the screens 12, 32 as a two-dimensional (2D) rendering, such as in the form of a map, plan or bird's eye view. Data may also be displayed on the screens 12, 32 as a 3D rendering, such as a perspective view, a view of a landscape, or real-space visualization.”) the 3D structure model or portions thereof ([0044] "The user may open up a web browser on terminal 10 and browse to the web site of the system 2 which is hosted on server 16 operably connected to the network 14 via interface 18." [0087] "Reading functions may use one or more load balancers 402, one or more image caches 404 and one or more data caches 406 to retrieve data 412 from various web sites 408, and databases 418 and the GIS 416 via a database cache 410.") and/or related attribute summaries ([0076] "Client side output, such as pictures, video, 3D models, reports etc., as displayed on the data visualization component 206 or created in the reporting component 208, may be fed via link 279 back to the database engine 264 and/or databases 270-278." Reports are attribute summaries.) and/or revision history ([0080] "Below the navigation block there may be a history slider 338, which can change the view according to date, which may also be displayed alongside the slider. Alternately, dates may be entered explicitly, selected or stepped through, etc. As an organization collects data on assets over time, it can make use of the timescale functionality to track historical trends in order to better configure the notification system (i.e., an equipment failure at plant A will raise the load at plant B to critical levels within 2 days, unless plant C is brought online). Where most traditional GIS systems are reactive in nature, the present system provides users with a decision support system to optimize their future plans.") for historical, current, or proposed versions of the 3D structure model ([0080] "Below the navigation block there may be a history slider 338, which can change the view according to date, which may also be displayed alongside the slider. Alternately, dates may be entered explicitly, selected or stepped through, etc. As an organization collects data on assets over time, it can make use of the timescale functionality to track historical trends in order to better configure the notification system (i.e., an equipment failure at plant A will raise the load at plant B to critical levels within 2 days, unless plant C is brought online). Where most traditional GIS systems are reactive in nature, the present system provides users with a decision support system to optimize their future plans." [0108] "The order in which the status of a building changes is: Proposed; Approved; Under Construction; and Existing.").
Regarding claim 3, Fernandes teaches the method of claim 1 (see above) wherein the attributes received include at least one of a geographic location ([0049] "The location determining program may determine location itself or with the help of external devices."), a date ([0065] "If a building is defined as an asset, it may have the following attributes, for example: project, construction year, material, use, underground parking, designer name, building revision date, green status, heritage, floor height, building width, building length, gross area, and floors. "), a year built ([0065] Construction year is a year built.), a classification ([0065] Green status is a classification.), a rating ([0065] Green status is a rating), photos ([0095] "Textures for the building models can be uploaded, too. A texture map can be uploaded as a JPG or PNG format file, for example, and may even by a photograph or photographs. If a texture map is not uploaded, a default texture will be applied, such as a concrete texture. "), dimensions ([0065] Floor height, building height, and building width are dimensions.), or size of the physical structure([0065] Gross area describes the size).
Regarding claim 4, Fernandes teaches the method of claim 1 (see above) wherein the attributes received include at least one of pictures ([0095] "Textures for the building models can be uploaded, too. A texture map can be uploaded as a JPG or PNG format file, for example, and may even by a photograph or photographs. If a texture map is not uploaded, a default texture will be applied, such as a concrete texture. ") or information that describes or shows an interior of the structure ([0019]-[0020] The type of room and assets located in a room describe the interior of the structure. [0077] The pipes inside the wall are shown.) or an exterior surrounding of the structure ([0091] "In step 426 it is determined whether a terrain model is uploaded in conjunction with the building model." A terrain model describes the exterior surrounding the structure.).
Regarding claim 5, Fernandes teaches the method of claim 1 (see above) wherein the 3D structure model is generated by solely using a 3D perspective view drafting module ([0089] "An embodiment of system 2 supports the uploading, in step 420, of building models from any 3D modeling software that can save to the 0.3DS file format. For example, Studio MAX.TM., Maya.TM., and Sketch-Up.TM. all support this format." The listed 3D modeling programs are 3D perspective view drafting modules.) at a given geographic location ([0078] "The geographic (x, y) coordinates 306 of the view (or the center point of the view) are also displayed.").
Regarding claim 6, Fernandes teaches the method of claim 1 (see above) wherein 3D structure models are at least partially created or edited in a single perspective view image ([0047] "Data may be displayed on the screens 12, 32 as a two-dimensional (2D) rendering, such as in the form of a map, plan or bird's eye view. Data may also be displayed on the screens 12, 32 as a 3D rendering, such as a perspective view, a view of a landscape, or real-space visualization." The displayed perspective view of a 3D rendering is a single perspective view image. Fig. 14 #462 shows a toolbar that allows a user to draw, editing an existing model.) at a time ([0080] "Below the navigation block there may be a history slider 338, which can change the view according to date, which may also be displayed alongside the slider. Alternately, dates may be entered explicitly, selected or stepped through, etc.") with known geographic location ([0078] "The geographic (x, y) coordinates 306 of the view (or the center point of the view) are also displayed."), orientation ([0049] "The device 30 may also include an orientation detecting device 48, which may be a compass that may optionally be combined with accelerometers, allowing the processor 34 to determine the pointing direction of the device 30 and/or changes in the pointing direction."), and calibration data ([0049] "The device 30 may also include an orientation detecting device 48, which may be a compass that may optionally be combined with accelerometers, allowing the processor 34 to determine the pointing direction of the device 30 and/or changes in the pointing direction. The accelerometers may also be used to determine positional changes of the device 30 to a finer resolution than can be provided with GPS." The orientation data is calibration data for the location.).
Regarding claim 7, Fernandes teaches the method of claim 6 (see above) wherein the geographic location and orientation of the single perspective view image are determined from a moving platform ([0077] "Using location based services, a user will be able to access information about an asset based on the location and orientation of their Internet-capable mobile device." "A smartphone 286 is placed in proximity to the wall, and its internal orientation detecting devices and location based services allow the server to determine what a user would see if looking though the wall at the position of the smartphone and in the direction the back of the smartphone is facing." A smartphone is a moving platform as it is a mobile wireless device.).
Regarding claim 9, Fernandes teaches the method of claim 1 (see above) wherein 3D structure models are created/edited in a user-controlled perspective view ([0119] "The keys used to navigate around the 3D view in the 3D component 98 may be customizable. For example, the keys could be: W--forward; S--backward; A--left; D--right; Shift--hold to increase movement speed; Tab--toggle mouse selection; and G--toggle gravity." Navigating around the 3D view is the user controlling the perspective. Fig. 14 #462 shows a toolbar that allows a user to draw, editing an existing model.) of a digital surface model ([0091] "In step 426 it is determined whether a terrain model is uploaded in conjunction with the building model." A terrain model is a digital surface model.) or imported 3D structure model of the physical structure ([0089] "FIG. 11 is a flowchart of a process for uploading building models to the system 2. An embodiment of system 2 supports the uploading, in step 420, of building models from any 3D modeling software that can save to the 0.3DS file format." The uploaded building model is an imported 3D model of the structure.).
Regarding claim 10, Fernandes teaches the method of claim 1 (see above) wherein 3D structure models are at least partially created/edited in a perspective view of an orthographic digital surface model or an orthographic image of the physical structure (Fig. 14 #462 shows a toolbar that allows a user to draw, editing an existing model. [0047] "Data may be displayed on the screens 12, 32 as a two-dimensional (2D) rendering, such as in the form of a map, plan or bird's eye view. Data may also be displayed on the screens 12, 32 as a 3D rendering, such as a perspective view, a view of a landscape, or real-space visualization." A 2D map is an orthographic image of the structure. [0091] "In step 426 it is determined whether a terrain model is uploaded in conjunction with the building model." A terrain model is a digital surface model. A structure model can contain a terrain model and be displayed as a bird’s eye view, an orthographic digital surface model.).
Regarding claim 11, Fernandes teaches the method of claim 1 (see above) wherein the 3D model drawing vectors are at least in part automatically created ([0091] The ray-cast algorithm automatically "creates an adjusted terrain, according to the terrain model, that blends seamlessly with the existing landscape and can be used for one or multiple building models." Also see code following [0091].  The vectors in the code are 3D model drawing vectors because they are used to draw the 3D model.) from a digital surface model ([0091] "In step 426 it is determined whether a terrain model is uploaded in conjunction with the building model." A terrain model is a digital surface model.) or imported 3D structure model of the physical structure ([0089] "FIG. 11 is a flowchart of a process for uploading building models to the system 2. An embodiment of system 2 supports the uploading, in step 420, of building models from any 3D modeling software that can save to the 0.3DS file format." The uploaded building model is an imported 3D model of the structure.).
Regarding claim 13, Fernandes teaches the method of claim 1 (see above) wherein the 3D structure model is modified to show or evaluate desired changes ([0101] "FIG. 15 is a partial screenshot showing a feature drawn on a map, when the draw item 468 from the tool bar 462 is selected. The map shows existing sports fields 530, with a further sports field 532 drawn over the map. The circle in the center was drawn as a polygon, although a circle draw tool may also be included." The model is modified to show a proposed sports field.) or complete additions ([0101] "FIG. 15 is a partial screenshot showing a feature drawn on a map, when the draw item 468 from the tool bar 462 is selected. The map shows existing sports fields 530, with a further sports field 532 drawn over the map. The circle in the center was drawn as a polygon, although a circle draw tool may also be included." The model is modified to show a proposed sports field which is a complete addition.). 
Regarding claim 14, Fernandes teaches the method of claim 1 wherein the 3D structure model is displayed together with photorealistic facades from available imagery ([0095] The texture for the building model is a photorealistic facade as the texture can be a photo.). 
Regarding claim 15, Fernandes teaches the method of claim 1 (see above) wherein the 3D structure model is a template defined at any geographic location that is movable to another geographic location ([0108] "Once a building status is changed from `Proposed` to a different status, most of the data fields will be automatically populated with the information recorded in the default building database." The data fields are part of a template. [0094] Users can edit model attributes. [0127] Users can edit model locations, moving the model to a different geographic location.) or combined with another 3D model ([0094] "Based on the asset hierarchy established by the organization's data structure, assets or children of assets with corresponding system records can have these records updated through a web-enabled mobile device." A child asset is combined with the parent, an asset being a 3D model.).
Regarding claim 16, Fernandes teaches the method of claim 1 (see above) wherein a 3D Geographic Information System is integrated with processes that facilitate automated data gathering or transmission ([0089] 3D models are uploaded to the system which is data gathering and transmission. [0008] The system is a 3D Geographic Information System.) to or from desktop computers (Fig. 2 #10), compute intensive servers ([0044] " The connections in the network 14 may be wired or wireless, although normally the connection between the network 14 and the server 16 will be wired, whereas the connection of the terminal 10 to the network 14 may commonly be either wired or wireless. "), or wireless mobile computers ([0094] "Based on the asset hierarchy established by the organization's data structure, assets or children of assets with corresponding system records can have these records updated through a web-enabled mobile device." [0044] " The connections in the network 14 may be wired or wireless, although normally the connection between the network 14 and the server 16 will be wired, whereas the connection of the terminal 10 to the network 14 may commonly be either wired or wireless. ").
Regarding claim 17, Fernandes teaches the method of claim 16 (see above) wherein the 3D structure model and associated attribute data is captured or edited using a mobile platform ([0139] "When using mobile devices to access the system 2, field personnel can add geographically tagged data to the system for future action." Data is captured using a mobile platform. [0094] "Assets may be updated via a mobile process." The assets are 3D models and are edited using a mobile platform.) with wireless connection to the 3D Geographic Information System ([0044] " The connections in the network 14 may be wired or wireless, although normally the connection between the network 14 and the server 16 will be wired, whereas the connection of the terminal 10 to the network 14 may commonly be either wired or wireless. " The server is a part of the 3D Geographic Information System.).
Regarding claim 21, Fernandes teaches the method of claim 1 (see above) wherein the determining at least one derived attribute includes elements that are mathematically determined including area ([0105] "Different fields 572 are visible and/or editable depending on the permissions of the user's role and the status of the building. The fields may include, for example, name, status, address, number of floors, use, green status, number, organizational unit, date built, estimated gross building area (GBA), etc. Gross building area is the sum of areas of all floors in a building, and provides another example of how users can use the system to create user-friendly names." The gross building area is found using math as it is a sum.), or visually determined including at least one of material type and quality ([0065] "If a building is defined as an asset, it may have the following attributes, for example: project, construction year, material, use, underground parking, designer name, building revision date, green status, heritage, floor height, building width, building length, gross area, and floors."), structure descriptor ([0065] The floor height is a structure descriptor.), and structure classification ([0065] The green status is a structure classification.).
Regarding claim 22, Fernandes teaches the method of claim 1 (see above) wherein structure geometric updates or attribute updates are archived and tracked using a revision control module as a mechanism for change management and historical retrieval ([0080] "As an organization collects data on assets over time, it can make use of the timescale functionality to track historical trends in order to better configure the notification system (i.e., an equipment failure at plant A will raise the load at plant B to critical levels within 2 days, unless plant C is brought online).").
Regarding claim 31, Fernandes teaches the method of claim 1 wherein 3D structure model components are displayed together with or in available imagery showing optional attributes (Fig. 7 The 3D structure model is the displayed buildings and terrain. [0079] "The user may toggle the buildings model layer on and off." Viewing the buildings is optional. Fig. 12 - The checkboxes allow viewing of optional layers such as trees.).
Regarding claim 32, Fernandes teaches the method of claim 1 (see above) wherein one or more 3D structure model components are displayed in perspective or orthogonal view ([0079] " For example, the user may switch from a 3D view to a 2D view." Fig. 7 shows a model in perspective view. Fig. 12 shows a model in orthogonal view.).
Regarding claim 36, Fernandes teaches the method of claim 1 wherein a change management module generates an audit report ([0076] "These tables can be used to perform audits, repair damaged records and produce reports.").
Regarding claim 37, Fernandes teaches the method of claim 1 (see above) wherein a change management module identifies the objects of interest that are within a specified distance from structure components managed by the system ([0082] "It may permit spatial calculations on the fly to instantly report on key aspects, such as, for example, the number of assets in a 5 km radius due for maintenance in the next 15 days, or linear feet of pipe that needs to be replaced.").
Regarding claim 39, Fernandes teaches the method of claim 1 (see above) wherein a change management module uses a universal property identifier metadata key ([0107] "When a proposed building has been approved for construction it is first added to the default building database and has a unique ID assigned to it. Once this has been done, the detailed building record 570 can be opened and the status of the building can be updated. This may be done using a drop down button, for example. The unique ID creates an association between the building record and its corresponding 3D model.") that includes a direct or indirect embedded 3D centroid to uniquely identify a property and/or location of components within the property ([0093] "Where a record does not have a corresponding GIS record, the user can enter the coordinates at which the model should appear in the 3D component 98. The model will be placed at these coordinates according to its centroid, or pivot point, as determined by the 3D modeling software that was used to create it. The model ought to have a known origin or axes point that is positioned at its center. A rotation with respect to north should also be included. These models, most often referencing proposed structures, can be injected into the 3D component based on the role of the user and the permissions associated with the model. These proposed models may or may not be accompanied by a terrain model.").

Regarding claim 41, Fernandes teaches a method for maintaining virtual structure measurements and associated 3D model (object) attribute data ([0137] “A client compliance monitoring module may allow users to access, maintain, and be notified of key compliance information on their assets, buildings, or sites.”) stored externally by a community of users using a repository of 3D structure models (objects) maintained through time (([0072] " A laptop or other network accessible computing device 200 is used to access, from any suitable global location, the application interface 202, which includes interfaces for a business process component 204, a data visualization component 206 and a reporting component 208. These application interfaces may provide the user with access to a document library 220 and a 3D visualization component 222, both of which have access to documents and models stored in a model repository 224."), the method comprising: 
receiving initial or periodic spatially accurate geometric information from which a 3D structure model can be created ([0089] "FIG. 11 is a flowchart of a process for uploading building models to the system 2. An embodiment of system 2 supports the uploading, in step 420, of building models from any 3D modeling software that can save to the 0.3DS file format." The system 2 is receiving the geometric information.) or edited with automated or interactive drawing tools ([0094] “Assets may be updated via a mobile process.” “The user can select the object as it appears in the mobile 3D component 98, access information about the asset stored in the database 28, and even edit or update this information without directly accessing the management system.” [0101] “FIG. 14 is a menu bar showing the draw option 468 of the tool bar 462 expanded.”) wherein the geometric information relates to a physical structure ([Abstract] “Physical assets may be represented as 3D models which may be selected, or of which parts may be selected, in order to provide further information.”), and wherein the geometric information received includes at least one of a geographic location ([0049] "The location determining program may determine location itself or with the help of external devices."), manual measurements ([0065] Building width is a manual measurements.), active measurements ([0065] Floor height, building height, and building width are measurements. See 112(b) rejection.), photographic images ([0095] "Textures for the building models can be uploaded, too. A texture map can be uploaded as a JPG or PNG format file, for example, and may even by a photograph or photographs. If a texture map is not uploaded, a default texture will be applied, such as a concrete texture. "), digital surface models (([0091] "In step 426 it is determined whether a terrain model is uploaded in conjunction with the building model." A terrain model is a digital surface model.)), existing 3D structure models (([0089] "FIG. 11 is a flowchart of a process for uploading building models to the system 2. An embodiment of system 2 supports the uploading, in step 420, of building models from any 3D modeling software that can save to the 0.3DS file format." The system 2 is receiving the geometric information.)), detailed drawings of an existing structure, or detailed drawings of a proposed structure ([0007] “At the next board meeting, the planning department is able to present all of the submitted models in a single session, and review the new building designs next to the existing university structures.” The new building designs are detailed drawings of a planned structure, and the existing university structure models are detailed drawings of an existing structure.); 
 maintaining multiple versions of the 3D structure model and attribute data of the 3D structure model through time ([0080] "Below the navigation block there may be a history slider 338, which can change the view according to date, which may also be displayed alongside the slider. Alternately, dates may be entered explicitly, selected or stepped through, etc. As an organization collects data on assets over time, it can make use of the timescale functionality to track historical trends in order to better configure the notification system (i.e., an equipment failure at plant A will raise the load at plant B to critical levels within 2 days, unless plant C is brought online). Where most traditional GIS systems are reactive in nature, the present system provides users with a decision support system to optimize their future plans.") based on the received data ([0084] "There may be a button 387 for entering or viewing details of an inspection." Data may be received by entering.) and updating the 3D structure model using the geometric information, attribute data, and parametric equations that define the 3D structure model (([0062] "Such interactions may be the right to create, read, update and delete data."); 
receiving a time period ([0125] “A section 736 for setting the solar position may be included, which may include a slider 738 for setting the time of day, a slider 740 for setting the day of the month, and a slider 742 for setting the month of the year.” Adjusting a month slider is receiving a time period.) and list of attributes to be obtained ([0065] “If a building is defined as an asset, it may have the following attributes, for example: project, construction year, material, use, underground parking, designer name, building revision date, green status, heritage, floor height, building width, building length, gross area, and floors. If a tree is defined as an asset, it may have the attributes: type, tag, age, height and morphology.” The attributes defining the model are necessarily being obtained.) within a geographic area ([0065] “Other items with or without geographical locations may also be defined as assets.”);
retrieving one or more versions of the 3D structural model and associated attribute data ([0078] “A search box 305 may be included in the display, for searching for buildings, rooms, space type, or any other item or feature related to the landscape.”, [0103], and Fig. 16, The search term is metadata associated with the 3D structural model; otherwise, the models would not be returned by the search.) current as of a specified date (([0065] "If a building is defined as an asset, it may have the following attributes, for example: project, construction year, material, use, underground parking, designer name, building revision date, green status, heritage, floor height, building width, building length, gross area, and floors.") using metadata keys registered to the unique identifier associated with the 3D structural models ((Fig. 19 and [0106]-[0107], The status and other fields 602 in Fig. 19 are metadata keys that are associated with a unique id.)) to provide access to geometric information, associated attribute data, and mathematical surfaces that define the 3D structure model ([0103] “Each result in the list 541 may, when selected, or when an associated details button 549 is selected, cause the display of a details window 550, containing information in the record about the selected building asset 542.” Uploading a 3D model [0089] and entering attribute information [0084] is creating a 3D structure model based on the geometric information, the attribute data, and parametric equations that define the structure.); 
determining at least one derived attribute of each 3D structure model based upon properties of the 3D structure models ([0085] “a map with a 3D view showing the location of the new socket, which would also display the nearby infrastructure” The map as a whole is a derived attribute. [0065] Height and width are derived attributes.); and 
transmitting at least one 3D structure model or portions thereof (([0044] "The user may open up a web browser on terminal 10 and browse to the web site of the system 2 which is hosted on server 16 operably connected to the network 14 via interface 18." [0087] "Reading functions may use one or more load balancers 402, one or more image caches 404 and one or more data caches 406 to retrieve data 412 from various web sites 408, and databases 418 and the GIS 416 via a database cache 410.")) and/or related attribute summaries ([0076] "Client side output, such as pictures, video, 3D models, reports etc., as displayed on the data visualization component 206 or created in the reporting component 208, may be fed via link 279 back to the database engine 264 and/or databases 270-278." Reports are attribute summaries.)  and/or revision history ([0080] "Below the navigation block there may be a history slider 338, which can change the view according to date, which may also be displayed alongside the slider. Alternately, dates may be entered explicitly, selected or stepped through, etc. As an organization collects data on assets over time, it can make use of the timescale functionality to track historical trends in order to better configure the notification system (i.e., an equipment failure at plant A will raise the load at plant B to critical levels within 2 days, unless plant C is brought online). Where most traditional GIS systems are reactive in nature, the present system provides users with a decision support system to optimize their future plans.") for historical, current, or proposed versions of the structure ([0080] "Below the navigation block there may be a history slider 338, which can change the view according to date, which may also be displayed alongside the slider. Alternately, dates may be entered explicitly, selected or stepped through, etc. As an organization collects data on assets over time, it can make use of the timescale functionality to track historical trends in order to better configure the notification system (i.e., an equipment failure at plant A will raise the load at plant B to critical levels within 2 days, unless plant C is brought online). Where most traditional GIS systems are reactive in nature, the present system provides users with a decision support system to optimize their future plans." [0108] "The order in which the status of a building changes is: Proposed; Approved; Under Construction; and Existing.").
Regarding claim 42, Fernandes teaches the method of claim 41 wherein a change management module generates an audit report (([0076] "These tables can be used to perform audits, repair damaged records and produce reports.")) and associated links ([0105] “In the information page 570 shown, a files section 573 is shown with icons or buttons 574, 576 that link to files that have been uploaded and associated with the building.”) to view changes found between different versions of the 3D structure model ([0080] “Below the navigation block there may be a history slider 338, which can change the view according to date, which may also be displayed alongside the slider.”).
Regarding claim 43, Fernandes teaches the method of claim 41 (see above) wherein a change management module identifies man-made or other objects of interest (attributes) that are within a specified distance from structure components managed by the system ([0082] "It may permit spatial calculations on the fly to instantly report on key aspects, such as, for example, the number of assets in a 5 km radius due for maintenance in the next 15 days, or linear feet of pipe that needs to be replaced.").
Regarding claim 45, Fernandes teaches the method of claim 41 (see above) wherein a change management module uses a unique ID metadata key ([0107] "When a proposed building has been approved for construction it is first added to the default building database and has a unique ID assigned to it. Once this has been done, the detailed building record 570 can be opened and the status of the building can be updated. This may be done using a drop down button, for example. The unique ID creates an association between the building record and its corresponding 3D model.") that includes a direct or indirect embedded 3D centroid to uniquely identify a property and/or location of components within the property ([0093] "Where a record does not have a corresponding GIS record, the user can enter the coordinates at which the model should appear in the 3D component 98. The model will be placed at these coordinates according to its centroid, or pivot point, as determined by the 3D modeling software that was used to create it. The model ought to have a known origin or axes point that is positioned at its center. A rotation with respect to north should also be included. These models, most often referencing proposed structures, can be injected into the 3D component based on the role of the user and the permissions associated with the model. These proposed models may or may not be accompanied by a terrain model.").
Regarding claim 49, Fernandes teaches a method of revision control of 3D structure models, wherein each 3D structure model is assigned a unique ID, the method comprising:
receiving initial or periodic spatially accurate geometric information from which a 3D structure model can be created ([0089] "FIG. 11 is a flowchart of a process for uploading building models to the system 2. An embodiment of system 2 supports the uploading, in step 420, of building models from any 3D modeling software that can save to the 0.3DS file format." The system 2 is receiving the geometric information.) or edited with automated or interactive drawing tools ([0094] “Assets may be updated via a mobile process.” “The user can select the object as it appears in the mobile 3D component 98, access information about the asset stored in the database 28, and even edit or update this information without directly accessing the management system.” [0101] “FIG. 14 is a menu bar showing the draw option 468 of the tool bar 462 expanded.”) wherein the geometric information relates to a physical structure ([Abstract] “Physical assets may be represented as 3D models which may be selected, or of which parts may be selected, in order to provide further information.”), and wherein the geometric information received includes at least one of a geographic location ([0049] "The location determining program may determine location itself or with the help of external devices."), manual measurements ([0065] Building width is a manual measurements.), active measurements ([0065] Floor height, building height, and building width are measurements. See 112(b) rejection.), photographic images ([0095] "Textures for the building models can be uploaded, too. A texture map can be uploaded as a JPG or PNG format file, for example, and may even by a photograph or photographs. If a texture map is not uploaded, a default texture will be applied, such as a concrete texture. "), digital surface models (([0091] "In step 426 it is determined whether a terrain model is uploaded in conjunction with the building model." A terrain model is a digital surface model.)), existing 3D structure models (([0089] "FIG. 11 is a flowchart of a process for uploading building models to the system 2. An embodiment of system 2 supports the uploading, in step 420, of building models from any 3D modeling software that can save to the 0.3DS file format." The system 2 is receiving the geometric information.)), detailed drawings of an existing structure, or detailed drawings of a proposed structure ([0007] “At the next board meeting, the planning department is able to present all of the submitted models in a single session, and review the new building designs next to the existing university structures.” The new building designs are detailed drawings of a planned structure, and the existing university structure models are detailed drawings of an existing structure.); 
receiving at least one attribute related to the 3D structure model ([0065] " If a building is defined as an asset, it may have the following attributes, for example: project, construction year, material, use, underground parking, designer name, building revision date, green status, heritage, floor height, building width, building length, gross area, and floors." These are attributes related to the structure. [0084] "There may be a button 387 for entering or viewing details of an inspection." Attributes may be received by entering them.); 
maintaining multiple versions of the 3D structure model and attribute data of the 3D structure model through time ([0080] "Below the navigation block there may be a history slider 338, which can change the view according to date, which may also be displayed alongside the slider. Alternately, dates may be entered explicitly, selected or stepped through, etc. As an organization collects data on assets over time, it can make use of the timescale functionality to track historical trends in order to better configure the notification system (i.e., an equipment failure at plant A will raise the load at plant B to critical levels within 2 days, unless plant C is brought online). Where most traditional GIS systems are reactive in nature, the present system provides users with a decision support system to optimize their future plans.") based on the received data ([0084] "There may be a button 387 for entering or viewing details of an inspection." Data may be received by entering.) and updating the 3D structure model using the geometric information, attribute data, and parametric equations that define the 3D structure model (([0062] "Such interactions may be the right to create, read, update and delete data.");
storing multiple versions of the 3D structure model and any associated derived attribute data ([0045] “Also connected to the network 14 is a database 26, in which is stored GIS data 27 and asset data 28.” [0080] "Below the navigation block there may be a history slider 338, which can change the view according to date, which may also be displayed alongside the slider.”) through time ([0080] "Below the navigation block there may be a history slider 338, which can change the view according to date, which may also be displayed alongside the slider.”), based on the received data ([0084] "There may be a button 387 for entering or viewing details of an inspection." Data may be received by entering.); 
registering metadata keys to the unique ID linking the 3D structure model to associated attribute data (Fig. 19 and [0106]-[0107], The status and other fields 602 in Fig. 19 are metadata keys that are associated with a unique id.); 
retrieving a version of the 3D structure models that is current as of a specified date ([0080] "Below the navigation block there may be a history slider 338, which can change the view according to date, which may also be displayed alongside the slider.”) using authorized ([0051] “A user would only be allowed to access those assets for which he has been authorized.“ and [0059], Only authorized users can access the data, so any entry they make are authorized by nature of them having access to make said entry. The unique ID creates an association between the building record and its corresponding 3D model. ) metadata keys that are registered to a unique ID (Fig. 19 and [0106]-[0107], The status and other fields 602 in Fig. 19 are metadata keys that are associated with a unique id.) that provides access to the geometric information, associated attribute data, and mathematical surfaces that define a 3D structure model ([0103] “Each result in the list 541 may, when selected, or when an associated details button 549 is selected, cause the display of a details window 550, containing information in the record about the selected building asset 542.” Uploading a 3D model [0089] and entering attribute information [0084] is creating a 3D structure model based on the geometric information, the attribute data, and mathematical surfaces that define the structure.);
determining at least one derived attribute of the 3D structure model based upon properties of the 3D structure model ([0085] “a map with a 3D view showing the location of the new socket, which would also display the nearby infrastructure” The map as a whole is a derived attribute. [0065] Height and width are derived attributes.); and 
transmitting at least one 3D structure model or portions thereof (([0044] "The user may open up a web browser on terminal 10 and browse to the web site of the system 2 which is hosted on server 16 operably connected to the network 14 via interface 18." [0087] "Reading functions may use one or more load balancers 402, one or more image caches 404 and one or more data caches 406 to retrieve data 412 from various web sites 408, and databases 418 and the GIS 416 via a database cache 410.")) and/or related attribute summaries ([0076] "Client side output, such as pictures, video, 3D models, reports etc., as displayed on the data visualization component 206 or created in the reporting component 208, may be fed via link 279 back to the database engine 264 and/or databases 270-278." Reports are attribute summaries.)  and/or revision history ([0080] "Below the navigation block there may be a history slider 338, which can change the view according to date, which may also be displayed alongside the slider. Alternately, dates may be entered explicitly, selected or stepped through, etc. As an organization collects data on assets over time, it can make use of the timescale functionality to track historical trends in order to better configure the notification system (i.e., an equipment failure at plant A will raise the load at plant B to critical levels within 2 days, unless plant C is brought online). Where most traditional GIS systems are reactive in nature, the present system provides users with a decision support system to optimize their future plans.") for historical, current, or proposed versions of the 3D structure model([0080] "Below the navigation block there may be a history slider 338, which can change the view according to date, which may also be displayed alongside the slider. Alternately, dates may be entered explicitly, selected or stepped through, etc. As an organization collects data on assets over time, it can make use of the timescale functionality to track historical trends in order to better configure the notification system (i.e., an equipment failure at plant A will raise the load at plant B to critical levels within 2 days, unless plant C is brought online). Where most traditional GIS systems are reactive in nature, the present system provides users with a decision support system to optimize their future plans." [0108] "The order in which the status of a building changes is: Proposed; Approved; Under Construction; and Existing.").
Regarding claim 50, Fernandes teaches the method of claim 49 wherein a change management module generates an audit report (([0076] "These tables can be used to perform audits, repair damaged records and produce reports.")) and associated links ([0105] “In the information page 570 shown, a files section 573 is shown with icons or buttons 574, 576 that link to files that have been uploaded and associated with the building.”) to view changes found between different versions of the 3D structure model ([0080] “Below the navigation block there may be a history slider 338, which can change the view according to date, which may also be displayed alongside the slider.”).
Regarding claim 51, Fernandes teaches the method of claim 50 (see above) wherein a change management module identifies man-made or other objects of interest (attributes) that are within a specified distance from structure components managed by the system ([0082] "It may permit spatial calculations on the fly to instantly report on key aspects, such as, for example, the number of assets in a 5 km radius due for maintenance in the next 15 days, or linear feet of pipe that needs to be replaced.").
Regarding claim 52, Fernandes teaches the method of claim 49 (see above) wherein a change management module uses a unique ID metadata key ([0107] "When a proposed building has been approved for construction it is first added to the default building database and has a unique ID assigned to it. Once this has been done, the detailed building record 570 can be opened and the status of the building can be updated. This may be done using a drop down button, for example. The unique ID creates an association between the building record and its corresponding 3D model.") that includes a direct or indirect embedded 3D centroid to uniquely identify a property and/or location of components within the property ([0093] "Where a record does not have a corresponding GIS record, the user can enter the coordinates at which the model should appear in the 3D component 98. The model will be placed at these coordinates according to its centroid, or pivot point, as determined by the 3D modeling software that was used to create it. The model ought to have a known origin or axes point that is positioned at its center. A rotation with respect to north should also be included. These models, most often referencing proposed structures, can be injected into the 3D component based on the role of the user and the permissions associated with the model. These proposed models may or may not be accompanied by a terrain model.").



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Throughout the claims, the phrases “or”, “and/or”, “at least one of”, “one or more of”, and “<verb #1>/<verb #2>” were used. Under the broadest reasonable interpretation only one of the listed alternatives must be taught.
Claims 8, 18-19, 23, 34-35, 38, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Fernandes in view of Bell et al (US 2014/0043438 A1).
Regarding claim 8, Fernandes teaches the method of claim 6 including the geographic location and orientation of the single perspective view image (See claim 6 rejection above.) Fernandes does not teach the geographic location and orientation of the perspective view image are determined by reverse engineering.
Bell does teach the geographic location and orientation of the single perspective view image are determined by reverse engineering ([0058] "This may be used in the case where the 3D alignment system has lost track of the position of the 3D capture device or said device cannot align current or recent 3D capture information with the existing aligned 3D data. A correctly aligned area--such as one that is near the probable current location and point of view of the 3D capture device--may be shown. This area may continue to be shown until the 3D alignment system is able to determine the current location and orientation of the 3D capture device." The location and orientation are reverse engineered from the image data gathered.).
Fernandes and Bell are analogous because they are from the “same field of endeavor” 3D modeling. 
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Fernandes and Bell before him or her, to modify Fernandes to include reverse engineering as taught by Bell.
The suggestion/motivation for doing so would have been Bell [0008] "A system for building a three-dimensional composite scene includes a three-dimensional capture device for capturing a plurality of three-dimensional images of an environment and a process for executing instructions stored in memory. When the instructions are executed by the processor, the processor aligns the plurality of three-dimensional images in a common space to obtain mapping data regarding the environment."
Regarding claim 18, Fernandes teaches the method of claim 17 (see above). Fernandes does not teach wherein the mobile platform has a laser distance meter and/or 3D camera for capturing measurements in the field.
Bell teaches wherein the mobile platform has a 3D camera for capturing measurements in the field (Fig. 1 #102 “3D capture device”).
Fernandes and Bell are analogous because they are from the “same field of endeavor” 3D modeling. 
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Fernandes and Bell before him or her, to modify Fernandes to include 3D camera as taught by Bell.
The suggestion/motivation for doing so would have been Bell [0008] "A system for building a three-dimensional composite scene includes a three-dimensional capture device for capturing a plurality of three-dimensional images of an environment and a process for executing instructions stored in memory. When the instructions are executed by the processor, the processor aligns the plurality of three-dimensional images in a common space to obtain mapping data regarding the environment."
Regarding claim 19, Fernandes teaches the method of claim 17, but does not teach wherein the mobile platform has a 3D camera for capturing video or multiple stereo perspective view images sufficiently accurate to create stereo photogrammetric digital surface models.
Bell teaches wherein the mobile platform has a 3D camera (Fig. 1 #102 ) for capturing video ([0057] A "live" view 203 that shows distance and/or color data as may be currently seen by a 3D capture device may be implemented in the course of the present invention. Such an implementation may show a live video feed from a color camera that is part of the 3D capture device.”) or multiple stereo perspective view images sufficiently accurate to create stereo photogrammetric digital surface models ([0009] A method for building a three-dimensional composite scene may include capturing a plurality of three-dimensional images of an environment. The method may further include executing instructions stored in memory by a processor. Execution of the instructions by the processor may align the plurality of three-dimensional images in a common space to obtain mapping data regarding the environment. The method may further include generating a three-dimensional reconstruction of the environment based on the mapping data.).
Fernandes and Bell are analogous because they are from the “same field of endeavor” 3D modeling. 
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Fernandes and Bell before him or her, to modify Fernandes to include 3D camera as taught by Bell.
The suggestion/motivation for doing so would have been Bell [0049] "these systems may be used to improve the accuracy of alignments at ranges for which the primary 3D capture device has limited or no distance measurement capability" and Bell [0008] "A system for building a three-dimensional composite scene includes a three-dimensional capture device for capturing a plurality of three-dimensional images of an environment and a process for executing instructions stored in memory. When the instructions are executed by the processor, the processor aligns the plurality of three-dimensional images in a common space to obtain mapping data regarding the environment."
Regarding claim 23, Fernandes teaches the method of claim 1 (see above), but does not teach wherein proposed alternative revisions to the structure are maintained simultaneously to compare visual and/or alternative costs associated with each alternative revision.
Bell does teach wherein proposed alternative revisions to the structure are maintained simultaneously to compare visual costs associated with each revision ([0072]-[0073] “Positions and potentially orientations of the capture locations of previously captured 3D scenes that comprise the 3D data captured so far may be displayed. These may be shown as spheres, pyramids oriented to show the field of view at the time, or other visual representations. They may be selected by the user for various purposes such as visually hiding/showing their data, removal, realignment, and other purposes. Aligned 3D data that significantly conflicts with other aligned 3D data may be specially highlighted. Such data may be detected by low alignment score or by its presence inside a volume that is known to be empty based on other aligned 3D data. The conflicting data may be clustered via a spatial clustering algorithm such that it can be selected and deleted manually.” Previously captured 3D scenes are previous revisions.  Conflicts between the revisions are highlighted to show the differences.).
Fernandes and Bell are analogous because they are from the “same field of endeavor” 3D modeling. 
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Fernandes and Bell before him or her, to modify Fernandes to include revisions as taught by Bell.
The suggestion/motivation for doing so would have been Bell [0072] “They may be selected by the user for various purposes such as visually hiding/showing their data, removal, realignment, and other purposes.”
Regarding claim 34, Fernandes teaches the method of claim 1 (see above), but does not teach wherein 3D structure model geometric properties are displayed as part of a wireframe of the model.
Bell teaches wherein 3D structure model geometric properties are displayed as part of a wireframe of the model ([0069] " Captured 3D data may be converted to a mesh representation, and the mesh may be displayed as a wireframe or single color with lighting.").
Fernandes and Bell are analogous because they are from the “same field of endeavor” 3D modeling. 
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Fernandes and Bell before him or her, to modify Fernandes to include wireframes as taught by Bell.
The suggestion/motivation for doing so would have been Bell [0064] “The displayed 3D data may be highlighted in various ways. Examples include: [0065] Areas for which there is no captured data may be noted via a specific background 210. [0066] 3D data from the most recent capture (or captures) may be displayed differently so as to allow the user to distinguish it from older captured 3D data. Additionally, the points that comprise the most recent capture or captures may be displayed as thicker.”
Regarding claim 35, Fernandes teaches the method of claim 1 (see above), but does not teach wherein 3D structure model attributes are displayed as a color-coded wireframe of the 3D structure model.
Bell teaches wherein 3D structure model attributes are displayed as a color-coded wireframe of the 3D structure model ([0067] "Captured 3D data for which there is high confidence in the accuracy of the position may be displayed differently from captured 3D data for which there is low confidence. Data could be color-coded based on confidence, or low-confidence areas may be displayed with smaller points, checker-boarded, grayed out, covered with X marks, or otherwise indicated to be different." [0068] "Data from an external sensor used during the capture process may be used to color the 3D data. For example, a thermal infrared camera may be calibrated to the 3D capture device, allowing the depth data captured to be labeled with temperature data." Temperature is an attribute of the model. Attributes such as confidence can be displayed as color. [0069] " Captured 3D data may be converted to a mesh representation, and the mesh may be displayed as a wireframe or single color with lighting.").
Fernandes and Bell are analogous because they are from the “same field of endeavor” 3D modeling. 
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Fernandes and Bell before him or her, to modify Fernandes to include wireframes as taught by Bell.
The suggestion/motivation for doing so would have been Bell [0064] “The displayed 3D data may be highlighted in various ways. Examples include: [0065] Areas for which there is no captured data may be noted via a specific background 210. [0066] 3D data from the most recent capture (or captures) may be displayed differently so as to allow the user to distinguish it from older captured 3D data. Additionally, the points that comprise the most recent capture or captures may be displayed as thicker.”
Regarding claim 38, Fernandes teaches the method of claim 1 (see above), but does not teach wherein change detection is a component of a change management module and is accomplished by one or more of: image recognition processes; comparing structure outlines (wireframes) to measure edges, area, or volume; or by manually viewing imagery to locate changes visible in the imagery.
Bell teaches wherein change detection is a component of a change management module and is accomplished by image recognition processes ([0073] "Aligned 3D data that significantly conflicts with other aligned 3D data may be specially highlighted. Such data may be detected by low alignment score or by its presence inside a volume that is known to be empty based on other aligned 3D data. The conflicting data may be clustered via a spatial clustering algorithm such that it can be selected and deleted manually.").
Fernandes and Bell are analogous because they are from the “same field of endeavor” 3D modeling. 
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Fernandes and Bell before him or her, to modify Fernandes to include image recognition as taught by Bell.
The suggestion/motivation for doing so would have been Bell [0073] "The conflicting data may be clustered via a spatial clustering algorithm such that it can be selected and deleted manually."
Regarding claim 44, Fernandes teaches the method of claim 41 (see above), but does not teach wherein change detection is a component of a change management module and is accomplished by one or more of: image recognition processes; comparing structure outlines or wireframes to measure edges, area, or volume; or by manually viewing imagery to locate changes visible in the imagery.
Bell teaches wherein change detection is a component of a change management module and is accomplished by image recognition processes ([0073] "Aligned 3D data that significantly conflicts with other aligned 3D data may be specially highlighted. Such data may be detected by low alignment score or by its presence inside a volume that is known to be empty based on other aligned 3D data. The conflicting data may be clustered via a spatial clustering algorithm such that it can be selected and deleted manually.").
Fernandes and Bell are analogous because they are from the “same field of endeavor” 3D modeling. 
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Fernandes and Bell before him or her, to modify Fernandes to include image recognition as taught by Bell.
The suggestion/motivation for doing so would have been Bell [0073] "The conflicting data may be clustered via a spatial clustering algorithm such that it can be selected and deleted manually."

Claims 12, 20, 24, 33, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Fernandes in view of Reghetti et al. (US 8,732,599 B2).
Regarding claim 12, Fernandes teaches the method of claim 1 (see above) and projecting into a perspective or orthographic view photograph for editing the drawing of the 3D structure (Fig. 7 shows a perspective view. Fig. 12 shows an orthographic view. Fig. 14 #462 shows a toolbar that allows a user to draw, editing an existing 3D model. [0095] teaches using a photograph as a layer in a 3D model.).  Fernandes does not teach wherein 2D scanned drawings for 2D wireframes of physical structures are converted at least in part to 3D vector graphics.
Reghetti teaches wherein 2D scanned drawings for 2D wireframes of physical structures are converted at least in part to 3D vector graphics (Col. 2 lines 12-23 "Although some CAD drawings are in 2D, an increasing number are in 3D. When the CAD drawing is in 3D, all of the subcontractors are in some cases required to work in 3D, which can be an issue for some subcontractors, who prefer to work in 2D. Presently CAD programs do not provide users with the ability to design a drawing in 2D and then automatically convert that 2D drawing into the 3D. Thus, it would be desirable to be able to convert 2D drawings to 3D and to use design labels from a 2D drawing to instruct a program on how to automatically convert a 2D drawing into a 3D drawing having similar attributes, such as beam widths and column heights.").
Fernandes and Reghetti are analogous because they are from the “same field of endeavor” 3D modeling.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Fernandes and Reghetti before him or her, to modify Fernandes to include converting from 2D to 3D as taught by Reghetti.
The suggestion/motivation for doing so would have been Reghetti (Col 4  lines 23-27) "Hence, it is desirable to enable designers to use 2D CAD programs to prepare designs and to automatically convert 2D representations of a drawing to 3D representations of the same drawing to facilitate additional design work associated with a design."
 Regarding claim 20, Fernandes teaches the method of claim 1 (see above) wherein determining at least one derived attribute of the 3D structure model ([0085] “a map with a 3D view showing the location of the new socket, which would also display the nearby infrastructure” The map as a whole is a derived attribute.) includes the geographic location ([0085] The location of the new socket is a geographic location.), classification ([0065] Green status is a classification.), rating ([0065] Green status is a rating.), or geometric properties ([0065] Height and width are geometric properties.). Fernandes does not teach the revision date of any attribute data including at least one of classification, rating, geometric properties, prior inspections, or valuation.
Reghetti does teach the revision date of any attribute data (Col. 18 lines 14-22 " As previously noted, this enables variance square foot measurements to be calculated, but also allows information to be stored about the user, the work station they were using, the date, time and other settings. The user also has the option to sending the compare drawing (as a digital plot, bitmap, JPEG or other file) to other parties along with notes and other details that will enable the receiving party to perform a task based on the information they were sent, which is useful in the BIM context." The date being saved is the revision date because it is the date that changes are being made.).
Fernandes and Reghetti are analogous because they are from the “same field of endeavor” 3D modeling.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Fernandes and Reghetti before him or her, to modify Fernandes to include revision dates as taught by Reghetti.
The suggestion/motivation for doing so would have been Reghetti Col. 18 lines 14-22 " The user also has the option to sending the compare drawing (as a digital plot, bitmap, JPEG or other file) to other parties along with notes and other details that will enable the receiving party to perform a task based on the information they were sent, which is useful in the BIM context."
Regarding claim 24, Fernandes teaches the method of claim 1 (see above) wherein a change management module compares 3D structure model location(s) ([0080] "As an organization collects data on assets over time, it can make use of the timescale functionality to track historical trends in order to better configure the notification system (i.e., an equipment failure at plant A will raise the load at plant B to critical levels within 2 days, unless plant C is brought online)." The status of plants at different locations are compared over time.), and associated attributes for same or different structures through time ([0080] "As an organization collects data on assets over time, it can make use of the timescale functionality to track historical trends in order to better configure the notification system (i.e., an equipment failure at plant A will raise the load at plant B to critical levels within 2 days, unless plant C is brought online)." The load of plants is an attribute compared through time.). Fernandes does not teach comparing component sizes.
Reghetti teaches comparing component sizes (Col. 11 lines 56-59 " To determine if a line is a duplicate, the system starts by gripping a line and scanning the drawing array for any vectors that are geometrically equal to the line gripped." Scanning for geometric equality includes comparing component sizes, the component being a vector/line.).
Fernandes and Reghetti are analogous because they are from the “same field of endeavor” 3D modeling.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Fernandes and Reghetti before him or her, to modify Fernandes to include comparing component sizes as taught by Reghetti.
The suggestion/motivation for doing so would have been Reghetti Col. 11 lines 45-50 "Duplicate lines are often created when other users have manipulated the drawing or copied or traced various areas of the drawing without cleaning up the extra lines they created after the fact. These lines increase the size of the drawing file and can cause problems when subsequent work is performed on the drawing." Comparing lines to find duplicates allows the repeated line to be deleted, resolving the issues listed.
Regarding claim 33, Fernandes teaches the method of claim 1, but does not teach wherein one or more 3D structure model components include an itemized attribute bill of materials and associated replacement or alternative material costs.
Reghetti teaches wherein one or more 3D structure model components include an itemized attribute bill of materials and associated replacement or alternative material costs (Col. 16 lines 14-19 "At any time during this process, the user can select components and capture information about those components to include those components and information in a bill of materials, scheduling program, etc. This feature is of particular importance in BIM (Building Information Management) projects." Col. 16 lines 28-35 " In order to prepare pricing information for the added walls, or to revise scheduling to accommodate the added walls, the system could then capture information related to all of the changes involved in adding the walls, including all parts that might have been included within the walls, such as the wood or metal studs and slats, the sheetrock, the attachment screws, the door frames, the doors and all door components, including hinges, door knobs, etc.").
Fernandes and Reghetti are analogous because they are from the “same field of endeavor” 3D modeling.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Fernandes and Reghetti before him or her, to modify Fernandes to include a bill of materials as taught by Reghetti.
The suggestion/motivation for doing so would have been Reghetti (Col. 16 lines 14-19 "At any time during this process, the user can select components and capture information about those components to include those components and information in a bill of materials, scheduling program, etc. This feature is of particular importance in BIM (Building Information Management) projects."

Regarding claim 47, Fernandes teaches a method for generating an interactive bill of materials from a repository of 3D models of existing human-made structures, the method comprising: (MPEP 2111.02(II) “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.”)
receiving initial or periodic spatially accurate geometric information from which a 3D structure model can be created ([0089] "FIG. 11 is a flowchart of a process for uploading building models to the system 2. An embodiment of system 2 supports the uploading, in step 420, of building models from any 3D modeling software that can save to the 0.3DS file format." The system 2 is receiving the geometric information.) or edited with automated or interactive drawing tools ([0094] “Assets may be updated via a mobile process.” “The user can select the object as it appears in the mobile 3D component 98, access information about the asset stored in the database 28, and even edit or update this information without directly accessing the management system.” [0101] “FIG. 14 is a menu bar showing the draw option 468 of the tool bar 462 expanded.”) wherein the geometric information relates to a physical structure ([Abstract] “Physical assets may be represented as 3D models which may be selected, or of which parts may be selected, in order to provide further information.”), and wherein the geometric information received includes at least one of a geographic location ([0049] "The location determining program may determine location itself or with the help of external devices."), manual measurements ([0065] Building width is a manual measurements.), active measurements ([0065] Floor height, building height, and building width are measurements. See 112(b) rejection.), photographic images ([0095] "Textures for the building models can be uploaded, too. A texture map can be uploaded as a JPG or PNG format file, for example, and may even by a photograph or photographs. If a texture map is not uploaded, a default texture will be applied, such as a concrete texture. "), digital surface models (([0091] "In step 426 it is determined whether a terrain model is uploaded in conjunction with the building model." A terrain model is a digital surface model.)), existing 3D structure models (([0089] "FIG. 11 is a flowchart of a process for uploading building models to the system 2. An embodiment of system 2 supports the uploading, in step 420, of building models from any 3D modeling software that can save to the 0.3DS file format." The system 2 is receiving the geometric information.)), detailed drawings of an existing structure, or detailed drawings of a proposed structure ([0007] “At the next board meeting, the planning department is able to present all of the submitted models in a single session, and review the new building designs next to the existing university structures.” The new building designs are detailed drawings of a planned structure, and the existing university structure models are detailed drawings of an existing structure.); 
receiving at least one attribute identifying one or more 3D structure models ([0065] " If a building is defined as an asset, it may have the following attributes, for example: project, construction year, material, use, underground parking, designer name, building revision date, green status, heritage, floor height, building width, building length, gross area, and floors." These are attributes related to the structure. [0084] "There may be a button 387 for entering or viewing details of an inspection." Attributes may be received by entering them.); 
maintaining multiple versions of the 3D structure model and attribute data of the 3D structure model through time ([0080] "Below the navigation block there may be a history slider 338, which can change the view according to date, which may also be displayed alongside the slider. Alternately, dates may be entered explicitly, selected or stepped through, etc. As an organization collects data on assets over time, it can make use of the timescale functionality to track historical trends in order to better configure the notification system (i.e., an equipment failure at plant A will raise the load at plant B to critical levels within 2 days, unless plant C is brought online). Where most traditional GIS systems are reactive in nature, the present system provides users with a decision support system to optimize their future plans.") based on the received data ([0084] "There may be a button 387 for entering or viewing details of an inspection." Data may be received by entering.) and updating the 3D structure model using the geometric information, attribute data, and parametric equations that define the 3D structure model (([0062] "Such interactions may be the right to create, read, update and delete data.");
retrieving 3D structure models with matching authorized ([0051] “A user would only be allowed to access those assets for which he has been authorized.“ and [0059], Only authorized users can access the data, so any entry they make are authorized by nature of them having access to make said entry. The unique ID creates an association between the building record and its corresponding 3D model. ) metadata keys that are registered to a unique ID (Fig. 19 and [0106]-[0107], The status and other fields 602 in Fig. 19 are metadata keys that are associated with a unique id.) that provides access to the geometric information, associated attribute data, and mathematical surfaces that define a 3D structure model ([0103] “Each result in the list 541 may, when selected, or when an associated details button 549 is selected, cause the display of a details window 550, containing information in the record about the selected building asset 542.” Uploading a 3D model [0089] and entering attribute information [0084] is creating a 3D structure model based on the geometric information, the attribute data, and mathematical surfaces that define the structure.);
selecting and displaying colors for all or portions of the 3D structure models ([0099] “The side bar 479 includes check boxes 484 which allow the user to toggle the display of the relevant layer on and off.” “The legend includes patterns or color boxes 488 for each of the layers, or symbols 490. A name 492 for each pattern or symbol titles may be displayed.”); 
transmitting ([0047] “Data may be displayed on the screens 12, 32 as a two-dimensional (2D) rendering, such as in the form of a map, plan or bird's eye view. Data may also be displayed on the screens 12, 32 as a 3D rendering, such as a perspective view, a view of a landscape, or real-space visualization.” Displaying is transmitting visually.) the 3D structure model or portions thereof ([0044] "The user may open up a web browser on terminal 10 and browse to the web site of the system 2 which is hosted on server 16 operably connected to the network 14 via interface 18." [0087] "Reading functions may use one or more load balancers 402, one or more image caches 404 and one or more data caches 406 to retrieve data 412 from various web sites 408, and databases 418 and the GIS 416 via a database cache 410.") 
Fernandes does not explicitly teach retrieving one or more of waste factors, labor costs, desired materials, material pricing, and overhead based on geometric properties of the 3D structure model; and generating cost and/or pricing for each alternative.
Reghetti teaches retrieving desired materials based on geometric properties of the 3D structure model (Col. 16 lines 28-35 " In order to prepare pricing information for the added walls, or to revise scheduling to accommodate the added walls, the system could then capture information related to all of the changes involved in adding the walls, including all parts that might have been included within the walls, such as the wood or metal studs and slats, the sheetrock, the attachment screws, the door frames, the doors and all door components, including hinges, door knobs, etc."); and generating cost and/or pricing for each alternative.(Col. 16 lines 14-19 "At any time during this process, the user can select components and capture information about those components to include those components and information in a bill of materials, scheduling program, etc. This feature is of particular importance in BIM (Building Information Management) projects." Col. 16 lines 28-35 " In order to prepare pricing information for the added walls, or to revise scheduling to accommodate the added walls, the system could then capture information related to all of the changes involved in adding the walls, including all parts that might have been included within the walls, such as the wood or metal studs and slats, the sheetrock, the attachment screws, the door frames, the doors and all door components, including hinges, door knobs, etc.").
Fernandes and Reghetti are analogous because they are from the “same field of endeavor” 3D modeling.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Fernandes and Reghetti before him or her, to modify Fernandes to include a bill of materials as taught by Reghetti.
The suggestion/motivation for doing so would have been Reghetti (Col. 16 lines 14-19 "At any time during this process, the user can select components and capture information about those components to include those components and information in a bill of materials, scheduling program, etc. This feature is of particular importance in BIM (Building Information Management) projects."

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Fernandes in view of Chichkov (US 2018/0357062 A1).
Regarding claim 25, Fernandes teaches the method of claim 1, but does not teach wherein a change management module uses a mechanism to uniquely link information to/from other systems for tracking relevant updates to/from information attribute data received from or transmitted to external systems.
Chichkov does teach wherein a change management module uses a mechanism to uniquely link information to/from other systems for tracking relevant updates to/from information attribute data received from or transmitted to external systems ([0003]-[0004] A Git® repository hosted on GitHub® allows changes pushed from external systems and tracks the changes made as is very well known in the art.).
Fernandes and Chichkov are analogous because they are from the “same field of endeavor” change management.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Fernandes and Chichkov before him or her, to modify Fernandes to include change tracking as taught by Chichkov.
The suggestion/motivation for doing so would have been Chichkov [0004] "Online source code repositories are often used by open-source software projects and other multi-developer projects to handle various versions of the source code and to allow a number of users to work on its development.".
Regarding claim 26, Fernandes teaches the method of claim 1 (see above) wherein the system manages the data (see claim 1 rejection), but does not teach a community of workers who may contribute and maintain their respective 3D structure models and attribute information using the revision control and published versioning features of the system for the benefit of the community of workers.
Chichkov teaches a community of workers ([0003] "Any number of client systems can connect to the repository, and then read or write to these files.") who may contribute and maintain their respective 3D structure models and attribute information ([0003] "Any number of client systems can connect to the repository, and then read or write to these files.") using the revision control and published versioning features of the system ([0003]-[0004] A Git® repository hosted on GitHub® allows changes pushed from external systems and tracks the changes made as is very well known in the art.) for the benefit of the community of workers([0004] Allowing a number of users to work on development benefits the community.).
	Fernandes and Chichkov are analogous because they are from the “same field of endeavor” change management.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Fernandes and Chichkov before him or her, to modify Fernandes to include change tracking as taught by Chichkov.
The suggestion/motivation for doing so would have been Chichkov [0004] "Online source code repositories are often used by open-source software projects and other multi-developer projects to handle various versions of the source code and to allow a number of users to work on its development.".

Claims 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Fernandes in view of Ristock et al. (US 2016/0036972 A1).
Regarding claim 27, Fernandes teaches the method of claim 1 (see above), but does not teach wherein assigning project tasks are dynamically issued upon work request based on one or more of predefined steps, worker qualifications, and other priorities and preferences.
Ristock teaches wherein assigning project tasks are dynamically issued upon work request based on one or more of predefined steps ([0032] Identifying a particular agent is a step.), worker qualifications ([0032] "The work item may then be sent to another server, such as a routing server 20, which, using information provided by a stat server 22, may identify a particular agent with the specified characteristics, e.g., qualified to handle the work item, and assign the work item to that agent."), and other priorities and preferences ([0032] "The work item may then be sent to another server, such as a routing server 20, which, using information provided by a stat server 22, may identify a particular agent with the specified characteristics, e.g., qualified to handle the work item, and assign the work item to that agent.").
Fernandes and Ristock are analogous because they are from the “same field of endeavor” worker management
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Fernandes and Ristock before him or her, to modify Fernandes to include task assignment as taught by Ristock.
The suggestion/motivation for doing so would have been Ristock [0014] "Systems and methods can provide for determining and adjusting to hard-to-understand sessions, e.g., for improving service quality in the contact center setting. "
 Regarding claim 28, Fernandes teaches the method of claim 1 (see above), reviewing 3D structure model or attribute changes ([0007] "Interested architects are provided access to the university's three-dimensional (3D) model in the geographic asset management system, and are instructed to upload their digital models into the virtual campus. At the next board meeting, the planning department is able to present all of the submitted models in a single session, and review the new building designs next to the existing university structures."), and a geographic location ([0004] "There is a need to manage environmental assets spread across a wide geographic area. The costs associated with maintaining these assets are high, often requiring specialist resources to be sent to remote locations."). Fernandes does not teach wherein work assignments are generated and tracked for reviewing based on priorities including increased value or other attributes that have occurred between two dates.
Ristock teaches wherein work assignments are generated ([0016] " The system can be configured to distribute information and task assignments related to interactions with end users (also referred to as customers), to employees of an enterprise, e.g., customer care agents. These task assignments are also referred to herein as work items." Distributing task assignments is generating work assignments.) and tracked ([0032] "A work item may be more effective than, e.g., an email request, in that the system may assign a due date, monitor progress, and escalate the work item to a supervisor if it is not completed.." Monitoring progress is tracking the work assignments.) for reviewing based on priorities ([0032] "The iWD server may prioritize a work item and specify characteristics, such as particular skills, needed to handle the work item. ") or other attributes that have occurred between two dates ([0032] "The work item may then be sent to another server, such as a routing server 20, which, using information provided by a stat server 22, may identify a particular agent with the specified characteristics, e.g., qualified to handle the work item, and assign the work item to that agent." The qualifications of an agent are checked at the time of assignment.  This takes place between any two dates, one before assignment and the other after assignment.).
 Fernandes and Ristock are analogous because they are from the “same field of endeavor” worker management
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Fernandes and Ristock before him or her, to modify Fernandes to include task assignment as taught by Ristock.
The suggestion/motivation for doing so would have been Ristock [0014] "Systems and methods can provide for determining and adjusting to hard-to-understand sessions, e.g., for improving service quality in the contact center setting. "
Regarding claim 29, Fernandes teaches the method of claim 1 (see above), but does not teach wherein work assignment progress history is reported by worker and/or work group together with quality control results to improve processing efficiencies and identify training requirements.
Ristock teaches wherein work assignment progress history is reported by worker and/or work group ([0032] "A work item may be more effective than, e.g., an email request, in that the system may assign a due date, monitor progress, and escalate the work item to a supervisor if it is not completed." [0033] " The contact center can also include a mass storage device 30 for storing data related to contact center operations such as, for example, information related to agents, customers, customer interactions, and the like.") together with quality control results ([0015] "The systems and methods can determine and address explicitly perceived communication issues, e.g., low experience scores and/or explicit negative phrases or words used during the conversation. The systems and methods can also determine and address unconsciously perceived issues, e.g., by monitoring a quality of the communication lines, monitoring phrases used during a conversation, etc." An experience score is a quality control result.) to improve processing efficiencies and identify training requirements ([0026] "Collected information about the caller and/or the caller's historical information may also be provided to the agent device for aiding the agent in better servicing the call. The information may also be provided to a stakeholder device 38c for monitoring and training purposes. ").
Fernandes and Ristock are analogous because they are from the “same field of endeavor” worker management
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Fernandes and Ristock before him or her, to modify Fernandes to include task tracking as taught by Ristock.
The suggestion/motivation for doing so would have been Ristock [0014] "Systems and methods can provide for determining and adjusting to hard-to-understand sessions, e.g., for improving service quality in the contact center setting. "

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Fernandes in view of Foell et al. (US 7,139,720 B1). 
Regarding claim 30, Fernandes teaches the method of claim 1 (see above), but does not teach wherein project progress history is reported showing people hours worked by time per period and projected completion dates with current allocation of workers as well as a number of workers required to complete the project by a certain date.
Foell teaches wherein project progress history is reported showing people hours worked by time per period (Col. 5 lines 8-12 "A time tracking system 132 tracks the actual time spent on each project and the current status of each project. Actual time and status information is input via I/O section 122 by users of the system, such as persons performing the project or persons otherwise responsible for performance of the project.") and projected completion dates with current allocation of workers (Col. 5 lines 27-34 " A time imbalance determine section 134 uses the input actual time and status data to reestimate the time required for completion of the projects and to determine how much of the allocated time remains. By comparing the reestimate with the remaining allocated time, it is determined whether a time imbalance exists. Preferably, time is allocated on a task by task basis and the remaining allocated time is determined by totaling the time allocated for yet uncompleted tasks." The allocated time is based on the current allocation of workers.  The project is completed when the time required for completion has passed.  The projected completion date is the current date plus the time required for completion.) as well as a number of workers required to complete the project by a certain date (Col. 5 lines 27-34 If the time imbalance is negative, add time (workers) to the project. See Fig. 3 #3001-3005).
Fernandes and Foell are analogous because they are from the “same field of endeavor” worker management.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Fernandes and Foell before him or her, to modify Fernandes to include project history and estimation as taught by Foell.
The suggestion/motivation for doing so would have been Foell Col. 1 lines 13-16 "In a preferred aspect, the present invention provides a system and method for project planning and management in a software development environment that balances fixed and variable content requests in a controlled manner."
 
Claims 40, 46, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Fernandes in view of Reghetti, further in view of Farrell (US 2018/0174083 A1). 
Regarding claim 40, Fernandes teaches the method of claim 1 (see above) wherein a communication notifications module identifies repairs or work to be inspected or completed ([0085] "For example, an electric company may have dispatched an employee to a university to install a high voltage socket. As part of the ticket issued by the university's facilities manager through the system 2, the contractor would have been provided with a map with a 3D view showing the location of the new socket, which would also display the nearby infrastructure." The ticket identifies work to be completed.) with links to the property documentation such as pictures of the area to be repaired or modified ([0085] A map with a 3D view showing the location of the new socket is documentation that shows the area to be modified.). Fernandes does not teach a bill of materials for the purpose of obtaining estimates from qualified contractors that are part of a community of users who desire to receive such notifications.
Reghetti teaches a bill of materials (Col. 16 lines 14-19 "At any time during this process, the user can select components and capture information about those components to include those components and information in a bill of materials, scheduling program, etc. This feature is of particular importance in BIM (Building Information Management) projects." Col. 16 lines 28-35 " In order to prepare pricing information for the added walls, or to revise scheduling to accommodate the added walls, the system could then capture information related to all of the changes involved in adding the walls, including all parts that might have been included within the walls, such as the wood or metal studs and slats, the sheetrock, the attachment screws, the door frames, the doors and all door components, including hinges, door knobs, etc."), but does not teach for the purpose of obtaining estimates from qualified contractors that are part of a community of users who desire to receive such notifications.
Fernandes and Reghetti are analogous because they are from the “same field of endeavor” building management.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Fernandes and Reghetti before him or her, to modify Fernandes to include a bill of materials as taught by Reghetti.
The suggestion/motivation for doing so would have been Reghetti (Col. 16 lines 14-19 "At any time during this process, the user can select components and capture information about those components to include those components and information in a bill of materials, scheduling program, etc. This feature is of particular importance in BIM (Building Information Management) projects."
Farrell teaches for the purpose of obtaining estimates from qualified contractors that are part of a community of users who desire to receive such notifications ([0140] “The site manager 104 may desire to receive a quote from the vendor. If so, the controller logic 402 transmits data indicative of a request for quote (RFQ) previously provided by the site manager 104 to the vendor's mobile device 107.”).
Fernandes, Reghetti, and Farrell are analogous because they are from the “same field of endeavor” building management.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Fernandes, Reghetti, and Farrell before him or her, to modify Fernandes and Reghetti to include requesting quotes as taught by Farrell.
The suggestion/motivation for doing so would have been Farrell [0027] “Thus, the site management system facilitates real time informational and security exchange between the fielded site and virtually any place in the world.”
Regarding claim 46, Fernandes teaches the method of claim 41 (see above) wherein a communication notifications module identifies repairs or work to be inspected or completed ([0085] "For example, an electric company may have dispatched an employee to a university to install a high voltage socket. As part of the ticket issued by the university's facilities manager through the system 2, the contractor would have been provided with a map with a 3D view showing the location of the new socket, which would also display the nearby infrastructure." The ticket identifies work to be completed.) with links to the property documentation such as pictures of the area to be repaired or modified ([0085] A map with a 3D view showing the location of the new socket is documentation that shows the area to be modified.). Fernandes does not teach a bill of materials for the purpose of obtaining estimates from qualified contractors that are part of the community of users who desire to receive such notifications.
Reghetti teaches a bill of materials (Col. 16 lines 14-19 "At any time during this process, the user can select components and capture information about those components to include those components and information in a bill of materials, scheduling program, etc. This feature is of particular importance in BIM (Building Information Management) projects." Col. 16 lines 28-35 " In order to prepare pricing information for the added walls, or to revise scheduling to accommodate the added walls, the system could then capture information related to all of the changes involved in adding the walls, including all parts that might have been included within the walls, such as the wood or metal studs and slats, the sheetrock, the attachment screws, the door frames, the doors and all door components, including hinges, door knobs, etc."), but does not teach for the purpose of obtaining estimates from qualified contractors that are part of the community of users who desire to receive such notifications.
Fernandes and Reghetti are analogous because they are from the “same field of endeavor” building management.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Fernandes and Reghetti before him or her, to modify Fernandes to include a bill of materials as taught by Reghetti.
The suggestion/motivation for doing so would have been Reghetti (Col. 16 lines 14-19 "At any time during this process, the user can select components and capture information about those components to include those components and information in a bill of materials, scheduling program, etc. This feature is of particular importance in BIM (Building Information Management) projects."
Farrell teaches for the purpose of obtaining estimates from qualified contractors that are part of the community of users who desire to receive such notifications ([0140] “The site manager 104 may desire to receive a quote from the vendor. If so, the controller logic 402 transmits data indicative of a request for quote (RFQ) previously provided by the site manager 104 to the vendor's mobile device 107.”).
Fernandes, Reghetti, and Farrell are analogous because they are from the “same field of endeavor” building management.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Fernandes, Reghetti, and Farrell before him or her, to modify Fernandes and Reghetti to include requesting quotes as taught by Farrell.
The suggestion/motivation for doing so would have been Farrell [0027] “Thus, the site management system facilitates real time informational and security exchange between the fielded site and virtually any place in the world.”
Regarding claim 48, Fernandes in view of Reghetti teaches the method of claim 47 (see above) and Fernandes teaches wherein a communication notifications module identifies repairs or work to be inspected or completed ([0085] "For example, an electric company may have dispatched an employee to a university to install a high voltage socket. As part of the ticket issued by the university's facilities manager through the system 2, the contractor would have been provided with a map with a 3D view showing the location of the new socket, which would also display the nearby infrastructure." The ticket identifies work to be completed.) with links to the property documentation such as pictures of the area to be repaired or modified ([0085] A map with a 3D view showing the location of the new socket is documentation that shows the area to be modified.). Fernandes does not teach a bill of materials for the purpose of obtaining estimates from qualified contractors that are part of a community of users who desire to receive such notifications.
Reghetti teaches a bill of materials (Col. 16 lines 14-19 "At any time during this process, the user can select components and capture information about those components to include those components and information in a bill of materials, scheduling program, etc. This feature is of particular importance in BIM (Building Information Management) projects." Col. 16 lines 28-35 " In order to prepare pricing information for the added walls, or to revise scheduling to accommodate the added walls, the system could then capture information related to all of the changes involved in adding the walls, including all parts that might have been included within the walls, such as the wood or metal studs and slats, the sheetrock, the attachment screws, the door frames, the doors and all door components, including hinges, door knobs, etc."), but does not teach for the purpose of obtaining estimates from qualified contractors that are part of a community of users who desire to receive such notifications.
Fernandes and Reghetti are analogous because they are from the “same field of endeavor” building management.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Fernandes and Reghetti before him or her, to modify Fernandes to include a bill of materials as taught by Reghetti.
The suggestion/motivation for doing so would have been Reghetti (Col. 16 lines 14-19 "At any time during this process, the user can select components and capture information about those components to include those components and information in a bill of materials, scheduling program, etc. This feature is of particular importance in BIM (Building Information Management) projects."
Farrell teaches for the purpose of obtaining estimates from qualified contractors that are part of a community of users who desire to receive such notifications ([0140] “The site manager 104 may desire to receive a quote from the vendor. If so, the controller logic 402 transmits data indicative of a request for quote (RFQ) previously provided by the site manager 104 to the vendor's mobile device 107.”).
Fernandes, Reghetti, and Farrell are analogous because they are from the “same field of endeavor” building management.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Fernandes, Reghetti, and Farrell before him or her, to modify Fernandes and Reghetti to include requesting quotes as taught by Farrell.
The suggestion/motivation for doing so would have been Farrell [0027] “Thus, the site management system facilitates real time informational and security exchange between the fielded site and virtually any place in the world.”


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TROY A MAUST whose telephone number is (571)272-1931. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.A.M./Examiner, Art Unit 2148                                                                                                                                                                                                        
/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148